Citation Nr: 0522741	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  04-11 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	South Carolina Office of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran had active duty service from February 1968 to 
October 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran is seeking service connection for PTSD.  Because 
there are no indicia of combat in the record, the stressors 
upon which the veteran's claim of service connection for PTSD 
are based must be independently verified.  See 38 C.F.R. § 
3.304.  

Thus, the RO must ask the veteran to enumerate his claimed 
stressors in detail to include dates, places, names, units, 
and any other data that could help verify them.  

Next, the RO must obtain the veteran's service personnel 
records for review in connection with the veteran's claim.  

After obtaining the stressor statement and the veteran's 
service personnel records, the RO must refer the information 
for verification by the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  

The RO must obtain all VA treatment records dated from June 
2003 to the present.

The veteran should be asked to submit private psychiatric 
treatment records or provide sufficient information for VA to 
assist him in securing them.

Finally, the RO must schedule a VA psychiatric examination to 
determine whether he suffers from PTSD and, if so, whether 
such PTSD is related to any of the verified stressors.  

Hence, the case is REMANDED to the RO for the following 
development:

1.  The RO must take appropriate steps to 
ask the veteran to enumerate his claimed 
stressors in detail to include dates, 
places, names, units, and any other data 
that could help verify them.  

2.  The RO then must obtain the veteran's 
service personnel records.  

3.  After obtaining the stressor 
statement and the veteran's service 
personnel records, the RO must refer the 
information for verification by USASCRUR.  

4.  The RO must obtain all VA treatment 
records dated from June 2003 to the 
present.  

5.  The RO should take appropriate steps 
to contact the veteran and ask him to 
submit private psychiatric treatment 
records or provide sufficient information 
and the necessary release for VA to 
assist him in securing same.  

6.  Next, the RO must schedule a VA 
psychiatric examination to determine 
whether he suffers from PTSD and, if so, 
whether such PTSD is related to any of 
the verified stressors.  Prior to the 
examination, the examiner must be 
provided with a list of the verified 
stressors.  

7.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, this matter should be returned to the Board for 
the purpose of appellate disposition, if indicated.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


